DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 2/23/2022. Claims 1-15 and 17-20 are currently pending. Claims 1, 11, 12, 14, 17, and 20 have been amended. The cancelation of claim 16 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-7, 9-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2007/0072755 A1) in view of Schnur (US 1625057) and Langen (US 10556713 B2).
	Regarding claim 1, Monti discloses a cartoning apparatus comprising: a handling station comprising a robot (the assembly of 3 and 8 – Fig. 2); and a carton supply station comprising a conveyor (2 – Fig. 1) for supplying cartons (1 – Fig. 1); wherein the robot is configured to pick the cartons from the conveyor (para. 0048).
	However, Monti does not disclose that the carton supply station comprises a plurality of magazines.
	Schnur discloses a carton supply station comprising a plurality of magazines (the assembly of 54 and 63 – Fig. 8) for holding cartons (pg. 2, col. 1, lines 48-52), the plurality of magazines comprising at least a first magazine (the left assembly of 54 and 63 – Fig. 8) configured to hold a plurality of first cartons (pg. 2, col. 1, lines 48-52) and at least a second magazine (the right assembly of 54 and 63 – Fig. 8) configured to hold a plurality of second cartons (pg. 2, col. 1, lines 48-52), and wherein the plurality of magazines are movable with respect to a handling device (pg. 4, col. 1, lines 14-27). One of ordinary skill in the art, upon reading the teaching of Schnur, would have recognized that the carton supply station of Monti and the carton supply station of Schnur are analogous because they each feed a carton to a handling device.

	However, Monti, as modified by Schnur, does not teach a controller configured to identify one or more operating parameters for the cartooning apparatus including at least a sequence of carton use for the plurality of magazines based on the at least one different attribute.
	Langen teaches a cartoning apparatus comprising: a carton supply station (the assembly of M1-M16 – Fig. 54) comprising at least a first magazine (M1 – Fig. 54) configured to hold a plurality of first cartons and at least a second magazine (M2 – Fig. 54) configured to hold a plurality of second cartons, wherein the plurality of first cartons and the plurality of second cartons have at least one different attribute (size, col. 38, lines 23-38); and a controller (132 – Fig. 1B, as applied to the embodiment of Fig. 54, col. 38, lines 34-38) operatively coupled to each of the mechanisms of the cartoning apparatus (col. 6, lines 39-41 as applied to the embodiment of Fig. 54, col. 38, lines 9-13), and wherein the controller is configured to identify one or more operating parameters for the cartoning apparatus including at least a sequence of carton use for the plurality of magazines based on the at least one different attribute (col. 39, line 63 – col. 40, line 6); and supply cartons based on at least the sequence of carton use (col. 39, line 63 – Col. 40, line 6). One of ordinary skill in the art, upon reading the teaching of Langen, would have recognized including a controller would allow the operation of the cartoning apparatus to be automated and would further have recognized that allowing different types of cartons to be handled by one apparatus would reduce the number of apparatuses required to handle different types of cartons and thereby reduce costs.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the magazine of Monti and Schnur such that the magazine hold cartons of different attributes and to include a controller such that the controller is configured to identify one or more operating parameters for the cartoning apparatus including at least a sequence of carton use for the plurality of magazines based on the at least one different attribute and supply cartons based on at least the sequence of carton use as suggested by Langen in order to reduce costs. Note that the combination of Monti and Schnur already teach that a carton is supplied by moving the plurality magazines and using a robot to pick cartons from the plurality of magazines. Modifying the controller such that cartons are supplied based on an attribute as suggested by Langen would result in the controller communicating with the carton supply station to move the correct magazine into position for the robot and communicating with the robot in order to pick the carton from the magazine after it has been moved into the pick up position. Thus, the combination of Monti, Schnur, and Langen would meet the limitation “communicate with the carton supply station to move the plurality of magazines based on at least the sequence of carton use; and communicate with the robot to pick the cartons from the plurality of magazines based on at least the sequence of carton use.”

Monti, as modified by Schnur and Langen, further teaches:
	Claim 2, the cartons held in the plurality of magazines (the assembly of 54 and 63 – Fig. 8, Schnur) comprise a plurality of carton blanks. Note that the plurality of magazines of the invention of Monti and Schnur are fully capable of holding a plurality of carton blanks.

	Claim 3, the cartons held in the plurality of magazines (the assembly of 54 and 63 – Fig. 8, Schnur) comprise a plurality of pre-formed cartons. Note that the plurality of magazines of the invention of Monti and Schnur are fully capable of holding a plurality of pre-formed cartons.

	Claim 4, the carton supply station comprises a rotating support (50 – Fig. 8, Schnur), wherein the plurality of magazines (the assembly of 54 and 63 – Fig. 8, Schnur) are operatively coupled to the rotating support (see Fig. 8, Schnur), and wherein the plurality of magazines rotate with respect to the robot (pg. 4, col. 1, lines 14-27, Schnur).

	Claim 5, the handling station (the station including the assembly of 3 and 8 – Fig. 2, Monti) is located adjacent the carton supply station (see Fig. 2, Monti), and wherein the first magazine (the left assembly of 54 and 63 – Fig. 8, Schnur) of the plurality of magazines of the carton supply station is located in a picking location adjacent the robot of the handling station (since, in the combination of Monti and Schnur, the first magazine is on a carousel that rotates under the handling station, the first magazine is always adjacent the handling station).

	Claim 6, a carton feeder mechanism (the assembly of 57, 58, 60, and 62 – Fig. 8, Schnur), wherein the carton feeder mechanism is configured to move a carton in the first magazine (the left assembly of 54 and 63 – Fig. 8, Schnur) to a pre-determined pick-up position for the robot to pick the carton from the first magazine (pg. 5, col. 1, line 65 – pg. 5, col. 2, line 75, Schnur).

	Claim 7, the carton feeder mechanism comprises: an elevator mechanism (the assembly of 57, 60, and 62 – Fig. 8, Schnur), wherein the elevator elevates the plurality of first cartons in the first magazine such that the carton moved to the pre-determined pick-up position is an upper most carton in the first magazine (pg. 5, col. 1, line65 – pg. 5, col. 2, line 75, Schnur).

	Claim 9, the robot (the assembly of 3 and 8 – Fig. 2, Monti) is configured to pick a carton using one or more suction devices (12 – Fig. 2, Monti).

	Claim 10, the robot (the assembly of 3 and 8 – Fig. 2, Monti) is configured to open a carton for receipt of a product. Since a product can be inserted after the robot has opened a carton, the robot is configured to open a carton for receipt of a product.

	Claim 11, the robot (the assembly of 3 and 8 – Fig. 2, Monti) comprises: a first engaging component (4 – Fig. 5B, Monti); and a second engaging component (the assembly of 3A and 3C – Fig. 2, Monti); wherein the first engaging component engages the carton blank on a first (6B – Fig. 5B, Monti) and the second engaging component engages the carton blank on a second portion (6A – Fig. 5B, Monti), and wherein the first engaging component moves with respect to the second engaging component to open the carton along a fold line between the first portion and the second portion (see Fig. 5B, Monti). Note that the cartoning apparatus is capable of being used with a carton blank.

	Claim 13, a closing station (at 10 – Fig. 6, Monti) arranged adjacent to the handling station; wherein the robot is configured to move the carton to the closing station, and the closing station is configured to close a portion of the carton (paras. 0075 and 0076, Monti).

	Claim 14, wherin the different attribute is carton size (col. 38, lines 23-38), and wherein the cartoning apparatus further comprises a product supply station (the “work station” described in para. 0047, Monti), wherein a first carton is utilized from the first magazine (the left assembly of 54 and 63 – Fig. 8, Schnur) when a first product is selected for packaging, and wherein a second carton is utilized from the second magazine (the right assembly of 54 and 63 – Fig. 8, Schnur) when a second product amount is selected. Note that the limitations “is utilized from the first magazine when a first product is selected for packaging” and “is utilized from the second magazine when a second product amount is selected” are recitations of functional language. Since the cartoning apparatus of Monti and Schnur is capable of providing cartons from both the first and second magazines, it is capable of providing them when a particular product is selected for packaging.

(the assembly of 3 and 8 – Fig. 2, Monti) and a carton supply station comprising a plurality of magazines (the assembly of 54 and 63 – Fig. 8, Schnur) for holding cartons, and a controller (132 – Fig. 1B, as applied to the embodiment of Fig. 54, col. 38, lines 34-38, Langen) operatively coupled to the robot and the carton supply station (col. 6, lines 39-41 as applied to the embodiment of Fig. 54, col. 38, lines 9-13, Langen), wherein the plurality of magazines comprise a first magazine (the left assembly of 54 and 63 – Fig. 8, Schnur) adjacent to the robot and a second magazine (the right assembly of 54 and 63 – Fig. 8, Schnur) away from the robot, wherein the first magazine is configured to hold a plurality of first cartons and the second magazine is configured to hold a plurality of second cartons (col. 38, lines 23-28, Langen), wherein the plurality of first cartons and the plurality of second cartons have at least one different attribute (col. 38, lines 23-38, Langen), and wherein the plurality of magazines are movable with respect to the robot (pg. 4, col. 1, lines 14-27, Schnur), the method comprising: identifying, by the controller, one or more operating parameters for the cartoning apparatus including at least a sequence of carton use for the plurality of magazines based on the at least one different attribute (col. 39, line 63 – col. 40, line 6); communicating by the controller, with the carton supply station to move the plurality of magazines based on at least the sequence of the carton use (see note above in the rejection of claim 1); and communicating, by the controller, with the robot to pick a carton from the plurality of magazines (see note above in the rejection of claim 1).



	Claim 19, the carton supply station comprises a rotating support (50 – Fig. 8, Schnur), wherein the plurality of magazines (the assembly of 54 and 63 – Fig. 8, Schnur) are operatively coupled to the rotating support (see Fig. 8, Schnur), and wherein the plurality of magazines rotate with respect to the robot (pg. 4, col. 1, lines 14-27, Schnur).

	Claim 20, the handling station further comprises a carton feeder mechanism (the assembly of 57, 58, 60, and 62 – Fig. 8, Schnur), and wherein the method further comprises: moving, by the controller, the carton in the first magazine to a pre-determined pick-up position for the robot to pick the carton from the first magazine (pg. 5, col. 1, line 65 – pg. 5, col. 2, lines 75, Schnur in combination with the teaching of Langen as set forth above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2007/0072755 A1) in view of Schnur (US 1625057), Langen (US 10556713 B2) and Tanisaki (US 2016/0121633 A1).
Regarding claim 8, Monti, as modified by Schnur and Langen, teaches essentially all of the elements of the claimed invention in claim 6.

	Tanisaki teaches a feeder mechanism (7 – Fig. 1) comprising a pick-up position sensor (75 – Fig. 7), wherein the feeder mechanism moves a sheet to a pre-determined pick-up position based on feedback from the pick-up position sensor (para. 0050, lines 4-10). One of ordinary skill in the art, upon reading the teaching of Tanisaki, would have recognized that a pick-up sensor improves the reliability of the feeding mechanism by ensuring that the sheet is in the intended position for pick-up. One of ordinary skill in the art would have further recognized that the feeder mechanism and sheet of Tanisaki are analogous to the feeder mechanism and carton of Monti, Schnur, and Langen.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the carton feeder mechanism of Monti, Schnur, and Langen to include a pick-up position sensor as suggested by Tanisaki and to configure the carton feeder mechanism to move a carton to the pre-determined pick-up position based on feedback from the pick-up position sensor in order to improve the reliability of the carton feeder mechanism.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2007/0072755 A1) in view of Schnur (US 1625057), Langen (US 10556713 B2) and Nilsson (US 5536231).
	Regarding claim 12, Monti, as modified by Schnur and Langen, teaches essentially all of the elements of the claimed invention in claim 11.

	Nilsson teaches a projection component (145 – Fig. 11), wherein the projection component is configured for positioning adjacent to a fold line and aids in folding a carton (140 – Fig. 11) around the fold line when a first engaging component (110 – Fig. 11) moves with respect to the second engaging component (190 – Fig. 11 and see Figs. 11-16). One of ordinary skill in the art, upon reading the teaching of Nilsson, would have recognized that a projection component prevents and protects a blank from folding farther than designed.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the handling station or the carton supply station of Monti, Schnur, and Langen to comprise a projection component as suggested by Nilsson in order to prevent and protect a blank from folding farther than designed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2007/0072755 A1) in view of Schnur (US 1625057), Langen (US 10556713 B2) and Bray (US 2010/0170202 A1).
	Regarding claim 15, Monti, as modified by Schnur and Langen, teaches essentially all of the elements of the claimed invention in claim 1 and further teaches a product supply station (the “work station” described in para. 0047, Monti).
	However, Monti, as modified by Schnur and Langen, does not teach two or more product supply stations.
(10 – Fig. 1) comprising two or more product supply stations (21, 22 – Fig. 1). One of ordinary skill in the art, upon reading the teaching of Bray, would have recognized that two supply stations provide the benefit of allowing different types of product to be loaded while the apparatus is in operation and thereby reduce downtime of the apparatus (para. 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the cartoning apparatus of Monti, Schnur, and Langen, such that it comprises two or more product supply stations as suggested by Bray in order to reduce downtime of the cartoning apparatus. Note that since Monti, Schnur, and Langen teach utilizing a first carton from the first magazine when a first product is selected and utilizing a second carton from the second magazine when a second product is selected, the combination of Monti, Schnur, Langen, and Bray would teach utilizing a first carton from the first magazine when a first product from a first product supply is selected and utilizing a second carton from the second magazine when a second product from a second product supply is selected.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/4/2022